



Exhibit 10.1






SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
August 9, 2017, by and among:
DICK’S SPORTING GOODS, INC., a Delaware corporation, and DICK’S MERCHANDISING &
SUPPY CHAIN, INC. (jointly and severally, individually and collectively, the
“Borrower”),
the Guarantors referred to on the signature pages hereof,
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association with
offices at One Boston Place, 19th Floor, Boston, Massachusetts 02108, as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”) for
the Credit Parties and as L/C Issuer and Swing Line Lender; and
the Lenders referred to on the signature pages hereof.


W I T N E S S E T H :


A.    Reference is made to a certain Amended and Restated Credit Agreement,
dated as of August 12, 2015 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”), by
and among (i) the Borrower, (ii) the Guarantors from time to time party thereto,
(iii) the Lenders from time to time party thereto, and (iv) the Agent. All
capitalized terms used herein, and not otherwise defined herein, shall have the
meanings assigned to such terms in the Credit Agreement.
B.    Section 2.15 of the Credit Agreement provides that the Borrower may,
subject to the satisfaction of the terms and conditions set forth therein,
request an increase in the Aggregate Commitments by an amount (for all such
requests) not exceeding $250,000,000.
C.    The Borrower has requested that the Lenders increase the Aggregate
Commitments by $250,000,000 (the “Commitment Increase”), with the Increase
Effective Date for the Commitment Increase being the Second Amendment Effective
Date (as defined herein), and the Lenders named on Schedule 2.01 hereto (such
Lenders being collectively referred to as the “Increasing Lenders”) have agreed
to provide Commitments in respect of the Commitment Increase.
D.    The Loan Parties, the Agent, and the Lenders have agreed to amend certain
terms and conditions of the Credit Agreement and to provide for the Commitment
Increase as provided herein.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.
Amendments to Credit Agreement. The provisions of the Credit Agreement are
hereby amended as follows:








--------------------------------------------------------------------------------





(a)
Section 1.01 of the Credit Agreement is hereby amended by deleting the reference
to “Eligible GSI Receivables” in the definition of “Availability Reserves”.



(b)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Aggregate Commitments” set forth therein in its entirety and by
substituting the following in its stead:



““Aggregate Commitments” means the sum of the Commitments of all the Lenders. As
of the Second Amendment Effective Date, the Aggregate Commitments are
$1,250,000,000.”
(c)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Borrowing Base” set forth therein in its entirety and by
substituting the following in its stead:



““Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the face amount of Eligible Credit Card Receivables multiplied by 90%;
plus
(b)    the Cost of Eligible Inventory, net of Inventory Reserves, multiplied by
the product of 90% multiplied by the Appraised Value of Eligible Inventory;
minus
(c)    the then amount of all Availability Reserves.”
(d)
Section 1.01 of the Credit Agreement is hereby amended by deleting each
reference to “15%” in the definition of “Cash Dominion Event” therein and by
substituting “12.5%” in its stead.



(e)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Credit Card Receivables” set forth therein in its entirety and by
substituting the following in its stead:

““Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer, Credit Card Processor or applicable e-commerce service provider or
electronic payment services provider to a Loan Party resulting from charges by a
customer of a Loan Party (i) on credit or debit cards issued by such Credit Card
Issuer or (ii) from PayPal or any other e-commerce service provider or
electronic payment services provider as the Administrative Agent shall
reasonably approve from time to time, in each case, in connection with the sale
of goods by a Loan Party, or services performed by a Loan Party, in each case,
in the ordinary course of its business.”
(f)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Defaulting Lender” set forth therein in its entirety and by
substituting the following in its stead:



““Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement (including the
failure to make available to the Agent amounts required pursuant to a settlement
or to make a required payment in connection with a Letter of Credit
Disbursement), (b) notified the Borrower, the Agent, or any Lender in writing
that it does not intend to comply with all or any portion of its funding
obligations under this





--------------------------------------------------------------------------------





Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by the Agent) under which it has
committed to extend credit, (d) failed, within one (1) Business Day after
written request by the Agent, to confirm that it will comply with the terms of
the Agreement relating to its obligations to fund any amounts required to be
funded by it under the Agreement, (e) otherwise failed to pay over to the Agent
or any other Lender any other amount required to be paid by it under the
Agreement within one (1) Business Day of the date that it is required to do so
under the Agreement, or (f) (i) becomes or is insolvent or has a parent company
that has become or is insolvent, (ii) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, or custodian
or appointed for it, or has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee, or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or (iii) become the subject of a Bail-in Action; provided, that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, L/C Issuer, and each Lender.”
(g)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Fee Letter” set forth therein in its entirety and by substituting
the following in its stead:



““Fee Letter” means, collectively, (i) the letter agreement, dated as of June 3,
2015, among the Borrower and the Agent, and (ii) the Second Amendment Fee
Letter.”
(h)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Eligible GSI Receivables”.



(i)
Section 1.01 of the Credit Agreement is hereby amended by deleting clause (a) in
the definition of “Eligible In-Transit Inventory” set forth therein in its
entirety and by substituting the following in its stead:



“(a)    (i) which has been shipped from a foreign location for receipt by a Loan
Party, but which has not yet been delivered to such Loan Party, which In-Transit
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory or (ii) which has been received at a distribution
center of a Loan Party from the applicable carrier but which has not been
entered into such Loan Party’s inventory stock ledger (i.e., “on the dock” or
“on the yard”);”
(j)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “GSI” set forth therein in its entirety.






--------------------------------------------------------------------------------





(k)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “GSI E-Commerce Agreement” set forth therein in its entirety.



(l)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “In-Transit Inventory” set forth therein in its entirety and by
substituting the following in its stead:

““In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from (i) a foreign vendor of a
Loan Party from a location outside of the United States to a location of a Loan
Party that is within the United States or (ii) a vendor of a Loan Party from a
location within the United States to a location of a Loan Party within the
United States.”
(m)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Maturity Date” set forth therein in its entirety and by
substituting the following in its stead:



““Maturity Date” means August 9, 2022.”
(n)
Section 1.01 of the Credit Agreement is hereby amended by adding the following
new definitions in appropriate alphabetical order:



““Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as
amended, and all other applicable laws and regulations or ordinances concerning
or relating to bribery, money laundering or corruption in any jurisdiction in
which any Loan Party or any of its Subsidiaries or Affiliates is located or is
doing business.”
““Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.”
““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”
““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”
““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”
““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”





--------------------------------------------------------------------------------





““EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”
““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”
““FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.”
““OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.”
““Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.”
““Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Sanctions Authority, (b) a Person that is a target of Sanctions, (c) any Person
operating, organized or resident in a Sanctioned Entity, or (d) any Person
directly or indirectly controlled or 50 percent or more owned in the aggregate
by or acting on behalf of any such Person or Persons described in clauses (a)
through (c) above.”
““Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, or (c) any other relevant sanctions authority with
jurisdiction over any Loan Party or any of its respective Subsidiaries or
Affiliates (any authority under clauses (a) through (c) above, a “Sanctions
Authority”.”
““Second Amendment Effective Date” means August 9, 2017.”
““Second Amendment Fee Letter” means the letter agreement, dated as of June 30,
2017, among the Borrower and the Agent.”
““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(o)
Section 2.02(g) of the Credit Agreement is hereby amended by deleting the
reference to “ten (10)” therein and substituting “twelve (12)” in its stead.



(p)
Section 2.15 of the Credit Agreement is hereby amended by deleting subsection
(a) thereof in its entirety and by substituting the following in its stead:






--------------------------------------------------------------------------------





“(a)    Request for Increase.    From and after the Second Amendment Effective
Date, and provided no Default or Event of Default then exists or would arise
therefrom, upon notice to the Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request a Commitment Increase by an amount
(for all such requests) not exceeding $350,000,000 (each such increase, a
“Commitment Increase”); provided that (i) any such request for an increase shall
be in a minimum amount of $25,000,000, (ii) the Borrower may make a maximum of
four such requests, and (iii) the amount of the Aggregate Commitments shall not
exceed $1,600,000,000 at any time.”
(q)
Section 5.14 of the Credit Agreement is hereby amended by deleting subsection
(a) thereof in its entirety and by substituting the following in its stead:



“(a)    None of the proceeds of the Credit Extensions shall be used directly or
indirectly for any purpose that violates Regulation U.”
(r)
The following new Section 5.24 is hereby added to the Credit Agreement:



“5.24    OFAC/Sanctions. No Loan Party or any of its Subsidiaries or, to the
knowledge of such Loan Party, any director, officer, employee, agent or
Affiliate of such Loan Party or such Subsidiary (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has any assets located in Sanctioned Entities, or (c)
derives material revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  Each of the Loan Parties and its Subsidiaries
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Loan Parties and their Subsidiaries and their
respective directors, officers, employees, agents and Affiliates with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan
Parties and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent and Affiliate of each such Loan Party and
each such Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws
and Anti-Money Laundering Laws in all material respects. No proceeds of any loan
made or Letter of Credit issued hereunder will be used by the Borrower,
directly, or to the Borrower’s knowledge, indirectly, to fund any operations in,
finance any investments or activities in, or make any payments to, a Person
that, at the time of such funding, financing or payment, is a Sanctioned Person
or a Sanctioned Entity, or will otherwise be used in any manner that would
result in a violation of any applicable Sanctions, Anti-Corruption Laws or
Anti-Money Laundering Laws by any Person (including any Credit Party).”
(s)
Section 6.01(c) of the Credit Agreement is hereby amended by deleting the
reference to “fifteen (15%) percent” therein and substituting “twelve and
one-half (12.5%) percent” in its stead.



(t)
Section 6.10 of the Credit Agreement is hereby amended by deleting subsections
(b) and (c) thereof in their entirety and by substituting the following in their
stead:



“(b)    Upon the request of the Agent after reasonable prior notice and subject
to the following sentence of this Section 6.10(b), permit the Agent or
professionals (including investment bankers, consultants, accountants, and
lawyers) retained by the Agent to conduct commercial finance examinations of (i)
the Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves. The
Agent (A) shall conduct, if the Total Outstandings hereunder at any time exceed
$300,000,000, one (1)





--------------------------------------------------------------------------------





commercial finance examination in any twelve month period, at the Borrower’s
expense, provided that, in the event that (x) Availability is at any time less
than twenty (20%) percent of the Loan Cap, the Agent may conduct up to two (2)
commercial finance examinations in any 12 month period, at the Borrower’s
expense, (B) may conduct one (1) additional commercial finance examination at
the expense of the Agent during the term hereof; provided, however, that
notwithstanding anything in the foregoing clauses (A) or (B), in no event shall
there be more than two (2) commercial finance examinations in any 12 month
period unless the provisions of clause (C) are then applicable, and (C)
additional commercial finance examinations if an Event of Default has occurred
and is continuing, at the expense of the Borrower.
(c)    Upon the request of the Agent after reasonable prior notice and subject
to the following sentence of this Section 6.10(c), permit the Agent or
professionals (including appraisers) retained by the Agent to conduct appraisals
of the Collateral, including, without limitation, the assets included in the
Borrowing Base. The Agent (A) shall conduct if the Total Outstandings hereunder
at any time exceed $300,000,000, one (1) inventory appraisal in any twelve month
period, at the Borrower’s expense, provided that, in the event that (x)
Availability is at any time less than twenty (20%) percent of the Loan Cap, the
Agent may conduct up to two (2) inventory appraisals in any 12 month period, at
the Borrower’s expense, (B) may conduct one (1) additional inventory appraisal
at the expense of the Agent during the term hereof; provided, however, that
notwithstanding anything in the foregoing clauses (A) or (B), in no event shall
there be more than two (2) inventory appraisals in any 12 month period unless
the provisions of clause (C) are then applicable, and (C) additional inventory
appraisals if an Event of Default has occurred and is continuing, at the expense
of the Borrower.”
(u)
The following new Section 6.20 is hereby added to the Credit Agreement:



“6.20    OFAC; Sanctions. Each Loan Party will, and will cause each of its
Subsidiaries to comply in all material respects with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan Parties
and its Subsidiaries shall implement and maintain in effect policies and
procedures designed to ensure compliance in all material respects by the Loan
Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.”
(v)
Section 7.11 of the Credit Agreement is hereby amended by deleting the section
in its entirety and by substituting the following in its stead:



“7.11    Use of Proceeds.    Use of proceeds of any Credit Extension, whether
directly or indirectly, (a) for any purpose that violates Regulation U or (b)
for purposes prohibited under this Agreement.”
(w)
Article X of the Credit Agreement is hereby amended as follows:



(i)
by deleting the final sentence of Section 10.17 thereof.



(ii)
by deleting Section 10.18 thereof in its entirety and by substituting the
following in its stead: “Reserved”.



(iii)
by adding the following new Section 10.25 at the end thereof:






--------------------------------------------------------------------------------





“10.25    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
(x)
Schedule 5.21(b) is hereby amended by deleting the reference to that certain
Amended and Restated E-Commerce Agreement, dated as of August 25, 2008, by and
between GSI Commerce Solutions, Inc. a Pennsylvania corporation, and Dick’s
Sporting Goods, Inc.



(y)
Schedule 5.21(b) is hereby amended by deleting the reference to that certain
Private Label and Co-Brand Consumer Credit Card Program Agreement, dated as of
July 25, 2010, by and between Dick’s Sporting Goods, Inc. and GE Money Bank in
its entirety and substituting in its stead:



“Private Label and Co-Brand Consumer Credit Card Program Agreement, dated as of
December 18, 2015, by and between Dick’s Sporting Goods, Inc., Golf Galaxy, LLC
and Synchrony Bank, as amended or replaced from time to time.”
(z)
Schedule 5.21(b) is hereby amended by adding the following new reference
thereto:

“Merchant Agreement, dated as of February 16, 2016, by and between Dick’s
Sporting Goods, Inc. and PayPal, Inc., as amended or replaced from time to
time.”
(aa)
Schedule 6.02 is hereby amended by deleting the reference to “Eligible GSI
Receivables” in subsection (a).



2.
Supplemental Schedules. To the extent that any changes in any representations,
warranties, and covenants require any amendments or supplements to the schedules
to the Credit Agreement, the Security Agreement, or any of the other Loan
Documents, such schedules are hereby updated as set






--------------------------------------------------------------------------------





forth in Sections 1(v), 1(w), 1(x) and 1(y) above and as evidenced by the
supplemental schedules annexed to this Amendment.


3.
Commitment Increase.



(a)
Each Increasing Lender hereby agrees that, on, and subject to the occurrence of,
the Second Amendment Effective Date, (i) such Increasing Lender shall increase
its Commitment to an amount equal to the amount set forth opposite such
Increasing Lender’s name on Schedule 2.01 to this Amendment; and (ii) such
Increasing Lender shall continue to be a “Lender” for all purposes of, and
subject to all the obligations of a “Lender” under the Credit Agreement and the
other Loan Documents. Each Loan Party and the Agent hereby agrees that, from and
after the Second Amendment Effective Date, each Increasing Lender shall be
deemed to be, and shall be a “Lender” for all purposes of, and with all the
rights and remedies of a “Lender” under, the Credit Agreement and the other Loan
Documents. From and after the Second Amendment Effective Date, each reference in
the Credit Agreement to any existing Lender’s Commitments shall mean such
Lender’s Commitment as set forth opposite its name on Schedule 2.01 to this
Amendment under the heading “Commitment”.



(b)
Solely for purposes of the Commitment Increase effected by clause (a) of this
Section 3 on the Second Amendment Effective Date, the Agent and the Lenders
hereby waive the requirement for the delivery of a notice of the requested
Commitment Increase.



4.
Ratification of Loan Documents. Except as specifically amended by this Amendment
and the other documents executed and delivered in connection herewith, all of
the terms and conditions of the Credit Agreement, the Security Agreement and of
the other Loan Documents shall remain in full force and effect as in effect
prior to the date hereof, without releasing any existing Loan Party thereunder
or Collateral therefor. The Loan Parties hereby ratify, confirm, and reaffirm
that all representations and warranties of such Loan Parties contained in the
Credit Agreement, the Security Agreement and each other Loan Document are true
and correct in all material respects on and as of the date hereof (except (i) to
the extent that such representations and warranties are qualified by
materiality, in which case they are true and correct in all respects, and (ii)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or in all respects, as applicable) as of such earlier date). The Guarantors
hereby acknowledge, confirm and agree that the Guaranteed Obligations of the
Guarantors under, and as defined in, the Facility Guaranty include, without
limitation, all Obligations of the Loan Parties at any time and from time to
time outstanding under the Credit Agreement and the other Loan Documents. The
Loan Parties hereby acknowledge, confirm and agree that the Security Documents,
and any and all Collateral previously pledged to the Agent, for the benefit of
the Credit Parties, pursuant thereto, shall continue to secure all applicable
Obligations (which, for the avoidance of doubt, shall include all Obligations
outstanding as of the date hereof) of such Loan Parties at any time and from
time to time outstanding under the Credit Agreement and the other Loan
Documents, including, in each case, after giving effect to this Amendment.



5.
Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Agent (the date that such conditions are
satisfied, the “Second Amendment Effective Date”):








--------------------------------------------------------------------------------





(a)
The Agent shall have received each of the following documents, each in form and
substance reasonably satisfactory to the Agent, duly executed by the parties
thereto and in full force and effect:



(i)
this Amendment, executed by the Borrower, the Guarantors, and the Lenders on, or
prior to, 5:00 p.m., New York City time on August 9, 2017 (the “Consent
Deadline”);



(ii)
the Second Amendment Fee Letter; and



(iii)
a Note, or amended and restated Note, as applicable, in favor of each Lender
requesting such a Note at least three Business Days prior to the Second
Amendment Effective Date and reflecting the Commitment of such Lender after
giving effect to this Amendment.



(b)
The Borrower shall have delivered to the Agent, in form and substance reasonably
satisfactory to the Agent, a certificate of each Loan Party, signed by a
Responsible Officer of the Borrower, (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the Commitment
Increase, and (B) in the case of the Borrower, certifying that, before and after
giving effect to such Commitment Increase, (1) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
applicable Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and in the case of any representation and warranty qualified by materiality,
they shall be true and correct in all respects, and except that for purposes of
Section 2.15 of the Credit Agreement, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement, and
(2) no Default or Event of Default exists or would arise therefrom.



(c)
The Agent shall have received a favorable opinion of Shearman & Sterling LLP,
New York counsel to the Loan Parties, and of Dentons US LLP, local counsel to
the Loan Parties, in each case, addressed to the Agent and each Lender, as to
such matters concerning the Loan Parties and the Loan Documents as the Agent may
reasonably request.



(d)
After giving effect to (i) any Loans funded on the Second Amendment Effective
Date, (ii) any charges to the Loan Account made in connection with this
Amendment and (iii) all Letters of Credit to be issued at, or immediately
subsequent to, the Second Amendment Effective Date, Availability shall be not
less than $600,000,000.



(e)
After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.



(f)
All reasonable Credit Party Expenses incurred by the Agent in connection with
the preparation and negotiation of this Amendment and related documents
(including the reasonable fees and expenses of counsel to the Agent) that have
been invoiced at least two Business Days prior to the Second Amendment Effective
Date shall have been paid in full by the Borrower in accordance with terms of
Section 10.04 of the Credit Agreement.






--------------------------------------------------------------------------------





(g)
All fees payable pursuant to the Second Amendment Fee Letter that are due and
payable on the Second Amendment Effective Date shall have been paid in full by
the Borrower in accordance with the terms thereof.



6.
Miscellaneous.



(a)
This Amendment may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page of this Amendment by telecopy or
other electronic transmission (such as pdf) shall be as effective as delivery of
a manually executed counterpart of this Amendment.



(b)
This Amendment expresses the entire understanding of the parties with respect to
the transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.



(c)
Any determination that any provision of this Amendment or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not affect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.



(d)
Each Loan Party warrants and represents that it is not relying on any
representations or warranties of the Agent or the other Credit Parties or their
counsel in entering into this Amendment.



(e)
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTIO 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.





[signature pages follow]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.
BORROWER:


DICK'S MERCHANDISING & SUPPLY CHAIN, INC.




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    President    




DICK'S SPORTING GOODS,INC.




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    Executive Vice President - Chief Financial Officer    









--------------------------------------------------------------------------------





GUARANTORS:


AMERICAN SPORTS LICENSING, LLC




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    President    




DSG OF VIRGINIA, LLC




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    President    




GALYAN’S TRADING COMPANY, LLC


By:
Dick’s Sporting Goods, Inc., its sole member





By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    Executive Vice President - Chief Financial Officer    




GOLF GALAXY, LLC




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    Executive Vice President    




GOLF GALAXY GOLFWORKS, INC.




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    Executive Vice President    




CHICK’S SPORTING GOODS, LLC


By:
Dick’s Sporting Goods, Inc., its sole member





By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    Executive Vice President - Chief Financial Officer    







--------------------------------------------------------------------------------











AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:    /s/Joseph Burt    
Name:    Joseph Burt    
Title:    Director    









--------------------------------------------------------------------------------





LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:    /s/Joseph Burt    
Name:    Joseph Burt    
Title:    Director    




BANK OF AMERICA, N.A.




By:    /s/Richard D. Hill Jr.    
Name:    Richard D. Hill Jr.    
Title:    Managing Director    




PNC BANK, NATIONAL ASSOCIATION




By:    /s/Rachel Peltz    
Name:    Rachel Peltz    
Title:    Assistant Vice President    




JPMORGAN CHASE BANK, N.A.




By:    /s/Thomas G. Williams    
Name:    Thomas G. Williams    
Title:    Authorized Officer    




U.S. BANK NATIONAL ASSOCIATION




By:    /s/David Lawrence    
Name:    David Lawrence    
Title:    Vice President    




TD BANK, N.A.


By:    /s/Nick Malatestinic    
Name:    Nick Malatestinic    
Title:    SVP    









--------------------------------------------------------------------------------





HSBC BANK USA, N.A.




By:    /s/Nicholas Lotz    
Name:    Nicholas Lotz 21252    
Title:    Director    




FIRST COMMONWEALTH BANK




By:    /s/Ronald T. Dibiase    
Name:    Ronald T. Dibiase    
Title:    Vice President    





--------------------------------------------------------------------------------





Annex 1




Supplemental Schedules


[See attached]










Schedule 2.01


Commitments and Applicable Percentages


Lender
Commitment
Applicable Percentage
Wells Fargo Bank, N.A.
$407,500,000
32.600000000%
Bank of America, N.A.
$250,000,000
20.000000000%
PNC Bank, National Association
$200,000,000
16.000000000%
JPMorgan Chase Bank, N.A.
$125,000,000
10.000000000%
U.S. Bank National Association
$125,000,000
10.000000000%
TD Bank, N.A.
$90,000,000
7.200000000%
HSBC Bank
$40,000,000
3.200000000%
First Commonwealth Bank
$12,500,000
1.000000000%
TOTAL
$1,250,000,000.00
100.000000000%







[other schedules to be determined]






























































2159041.6



